418 F.2d 1249
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, LOCAL NO. 143, AFL-CIO, Respondent.
No. 19475.
United States Court of Appeals Sixth Circuit.
December 19, 1969.

On petition to Enforce an Order of National Labor Relations Board.
John de Passalacqua, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore-Angelo V. Arcadipane, Attys., N.L.R.B., Washington, D.C., on brief, for petitioner.
Robert E. Shuff, Akron, Ohio, Shuff & Gore, Akron, Ohio, on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and McCREE, Circuit Judges.

ORDER.

1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its order issued against the United Brotherhood of Carpenters and Joiners of America, Local No. 143, AFL-CIO. The decision and order of the Board is reported at 170 N.L.R.B. 97.


2
Upon consideration of briefs, oral argument and the record, the Court finds that the decision of the Board is supported by substantial evidence on the record as a whole.


3
It is ordered that the order of the Board be and hereby is enforced.